--------------------------------------------------------------------------------

Exhibit 10.3


STOCK PURCHASE AGREEMENT


ASTERIAS BIOTHERAPEUTICS, INC.
 
READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST


The shares of Series B Common Stock, par value $0.0001 per shares (“Shares”),
have not been registered under the Securities Act of 1933, as amended, or
applicable state securities laws and may not be offered for sale, sold,
transferred, pledged or hypothecated to any person in the absence of an
effective registration statement covering such Shares (or an exemption from such
registration) and an opinion of counsel satisfactory to Asterias
Biotherapeutics, Inc. to the effect that such transfer or exercise complies with
applicable securities laws.

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) is entered into by Pedro Lichtinger
(“Purchaser”) and Asterias Biotherapeutics, Inc., a Delaware corporation (the
“Company).


1.                    Purchase and Sale of Shares.


(a)                Purchaser hereby irrevocably agree to purchase, and the
Company agrees to sell to Purchaser, Two Hundred Thousand (200,000) shares of
Company Series B Common Stock, par value $0,0001 per share (“Shares”), at the
price of $2.34 per Share.


(b)                This Agreement will become an irrevocable obligation of
Purchaser to purchase the number of Shares specified in paragraph (a) of this
Section 1, at the price of $2.34 per Share, when a copy of this Agreement,
signed by Purchaser, is countersigned by the Company.  Purchaser shall pay the
purchase price of the Shares by check for good funds payable to the order of the
Company or by wire transfer to such account of the Company as the Company may
specify.  If this Agreement is rejected or not accepted for any reason by the
Company, all sums paid by the Purchaser will be promptly returned, without
interest or deduction.


2.                    Investment Representations.  Purchaser represents and
warrants to the Company that:


(a)                Purchaser has made such investigation of the Company as
Purchaser deemed appropriate for determining to acquire (and thereby make an
investment in) the Shares.  In making such investigation, Purchaser has had
access to such financial and other information concerning the Company as
Purchaser requested.  Purchaser acknowledges and understands that the Company is
an early stage venture with only a limited history of operations, and has
received only limited capital.  Purchaser acknowledges receipt of, or has access
to:  (i) the Company’s Annual Report on Form 10-K for the year ended December
31, 2013, Quarterly Report on Form 10-Q for the three months ended March 31,
2014, and each Current Report on Form 8-K filed by the Company under the
Securities and Exchange Act of 1934, as amended the “Exchange Act”), since
January 1, 2014; (ii) a copy of the Amended and Restated Certificate of
Incorporation and Bylaws of the Company; (iii) copies of such minutes of the
proceedings of the Board of Directors of the Company as Purchaser may have
requested from the Company.  Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of the Company
concerning the Company, and to obtain such additional information concerning the
Company as may have been possessed or obtainable by the Company without
unreasonable effort or expense.  All such questions have been answered to
Purchaser’s satisfaction.


(b)                Purchaser understands that the Shares are being offered and
sold without registration under the Securities Act of 1933, as amended (the
“Act”), or qualification under the California Corporate Securities Law of 1968,
or under the laws of any other states, in reliance upon the exemptions from such
registration and qualification requirements for non-public offerings.  Purchaser
acknowledges and understands that the availability of the aforesaid exemptions
depends in part upon the accuracy of certain of the representations,
declarations and warranties made by Purchaser, and the information provided by
Purchaser, in this Agreement,  Purchaser is making such representations,
declarations and warranties, and is providing such information, with the intent
that the same may be relied upon by the Company and its officers and directors
in determining Purchaser’s suitability to acquire the Shares.  Purchaser
understands and acknowledges that no federal, state or other agency has reviewed
or endorsed the offering of the Shares or made any finding or determination as
to the fairness of the offering or completeness of the information provided to
Purchaser by the Company.
 
Purchase Agreement
1

--------------------------------------------------------------------------------


(c)                Purchaser understands that the Shares may not be offered,
sold, or transferred in any manner unless subsequently registered under the Act,
or unless there is an exemption from such registration available for such offer,
sale or transfer.


(d)                Purchaser has such knowledge and experience in financial and
business matters to enable Purchaser to utilize the information provided or
otherwise made available to Purchaser by the Company to evaluate the merits and
risks of an investment in the Shares and to make an informed investment
decision.


(e)                Purchaser is acquiring the Shares solely for Purchaser’s own
account and for investment purposes, and not with a view to, or for sale in
connection with, any distribution of the Shares other than pursuant to an
effective registration statement under the Act or unless there is an exemption
from such registration available for such offer, sale or transfer, such as SEC
Rule 144.


(f)                 Purchaser is an “accredited investor,” as such term is
defined in Regulation D promulgated under the Act.


(g)                Information provided to Purchaser by the Company include
matters that may be considered “forward looking” statements within the meaning
of Section 27(a) of the Act and Section 21(e) of the Exchange Act, which
statements Purchaser acknowledges and agrees are not guarantees of future
performance and involve a number of risks and uncertainties, and with respect to
which the Company makes no representations or warranties.  Purchaser understands
that the level of disclosure provided by the Company is less than that which
would be provided in a securities offering registered under the Act in reliance
on the sophistication and investment experience of Purchaser.


3.                    Accredited Investor Qualification.  Purchaser represents
that Purchaser qualifies as an “accredited investor” under Regulation D,
promulgated under the Act, in the following manner.  (Please check or initial
all that apply to verify that you qualify as an “accredited investor.”)



 X            (a) Purchaser is a natural person whose net worth, or joint net
worth with spouse, at the date of purchase exceeds $1,000,000 (not including the
value of Purchaser’s principal residence and excluding mortgage debt secured by
Purchaser’s principal residence up to the estimated fair market value of the
home, except that any mortgage debt incurred by you within 60 days prior to the
date of this Agreement shall not be excluded from the determination of your net
worth unless such mortgage debt was incurred to acquire the residence).

 
Purchase Agreement
2

--------------------------------------------------------------------------------

 X            (b) Purchaser is a natural person whose individual gross income
(excluding that of spouse) exceeded $200,000 in each of the past two calendar
years, and who reasonably expects individual gross income exceeding $200,000 in
the current calendar year.




 X            (c) Purchaser is a natural person whose joint gross income with
spouse exceeded $300,000 in each of the past two calendar years, and who
reasonably expects joint gross income with spouse exceeding $300,000 in the
current calendar year.




 X            (d) Purchaser is an executive officer of the Company.

 
4.                   Miscellaneous.


(a)                This Agreement shall be governed by, interpreted, construed
and enforced in accordance with the laws of the State of California, as such
laws are applied to contracts by and among residents of California, and which
are to be performed wholly within California.


(b)                The representations and warranties set forth herein shall
survive the sale of Shares to Purchaser.


(c)                Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.


(d)                Any notice, demand or other communication that any party
hereto may be required, or may elect, to give shall be sufficiently given if (i)
deposited, postage prepaid, in the United States mail addressed to such address
as may be specified under this Agreement, (ii) delivered personally at such
address, (iii) delivered to such address by air courier delivery service, or
(iv) delivered by electronic mail (email) to such electronic mail address as may
be specified under this Agreement.  The address for notice to the Company is: 
230 Constitution Drive, Menlo Park, California 94025, attention:  Chief
Financial Officer; email; rpeabody@biotimemail.com.  The address for notice of
Purchaser is shown in Section 5.  Either party may change its address for notice
by giving the other party notice of a new address in the manner provided in this
Agreement.  Any notice sent by mail shall be deemed given three days after being
deposited in the United States mail, postage paid, and addressed as provided in
this Agreement.
 
Purchase Agreement
3

--------------------------------------------------------------------------------

(e)                This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.


(f)                 Except as otherwise provided herein, the Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.  If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


(g)                This instrument contains the entire agreement of the parties,
and there are no representations, covenants or other agreements except for those
stated or referred to herein.


(h)                This Agreement is not transferable or assignable by the
undersigned.


5.                    Purchaser Information.



 
(a)
Address:  ___________________________________________________




 
(b)
email:  ______________________________________________________




 
(c)
Telephone: (______)___________________________________________




 
(d)
Social Security Number:  ________________________________________

or Taxpayer Identification Number:  ________________________________



 
(e)
State of Residence_____________________________________________



WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Shares for the price stated above and upon the terms and
conditions set forth herein.


Dated:  June 12, 2014
 
 
 
 
 
 
s/Pedro Lichtinger
 
 
Pedro Lichtinger
 

 
Purchase Agreement


4

--------------------------------------------------------------------------------

ACCEPTANCE BY COMPANY


The Company hereby agrees to sell to the Purchaser the Shares referenced above
in reliance upon all the representations, warranties, terms and conditions
contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.
 
Dated:  June 12, 2014
ASTERIAS BIOTHERAPEUTICS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
R.W. Peabody
 
 
 
 
 
 
 
 
Title:
Chief Financial Officer
 

 
Purchase Agreement
 
 
5

--------------------------------------------------------------------------------